Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authority for this examiner’s amendment may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.” In the present case, the proposed Title amendments did not describe the structure or function of the invention sufficiently. 
Amendment
	The title amended as follows: -- OPTICAL DEVICE HAVING TWO SCANNING COMPONENTS, ONE CONFIGURED TO COMPENSATE FOR FIELD DISTORTION --
Allowable Subject Matter
Claims 1-3, 5-9, 11-17, 19-23 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An optical device” including the specific arrangement for “and wherein at least one of the first scanning component or the second scanning component is configured to compensate for field distortion of the optical beam.” as set forth in the claimed combination(s).
With respect to claims 2, 3, 5-7, 21, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 8, the prior art does not teach or suggest “An optical device” including the specific arrangement for “and wherein at least one of the first scanning component or the second scanning component is configured to compensate for field distortion of the optical beam.” as set forth in the claimed combination(s).
With respect to claims 9, 11, 12, 22, these claims depend on claim 8 and are allowable at least for the reasons stated supra.
Regarding claim 13, the prior art does not teach or suggest “An optical device” including the specific arrangement for “and wherein at least one of the first scanning component or the second scanning component is configured to compensate for field distortion of the optical beam.” as set forth in the claimed combination(s).
With respect to claims 14-17, 19, 20, 23, these claims depend on claim * and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872